Citation Nr: 1013829	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-17 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1963.  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from an October 2006 rating decision of the 
VA Regional Office in St. Petersburg, Florida.  

The Veteran was afforded a personal hearing in March 2009 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

In April 2009, the Board remanded this claim for further 
development.  The case has been returned and is ready for 
further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran's DD form 214 shows that he served in the Marines 
and had a military occupational specialty of salvage man.  
The Veteran's Sea and Air Travel Embarkation Slips show that 
he served in Japan and also spent two months between May 25, 
1962 and July 23, 1962 at Udorn Thailand.  In this regard, 
the Office of the Deputy Secretary of Veterans Affairs 
advised in a November 2008 letter to the Chairman of the 
Committee on Veterans Affairs of the United States Senate 
that the Department of Defense had identified American bases 
in Thailand where Agent Orange had been used around the 
perimeters.

The Veteran presented testimony on personal hearing in March 
2009 and stated that when he served in Udorn, Thailand, he 
patrolled portable airstrips that had been sprayed with 
herbicides.  He also asserted that there were vats of Agent 
Orange at Udorn, Thailand that he came into close contact 
with in his guard duties at a supply depot where 55-gallon 
drums of the herbicide were stored.  The appellant's air and 
travel documents show no embarkation in Vietnam but do 
indicate that he had a presence in Thailand for approximately 
two months between May and July 1962.

The Board remanded this claim and requested that the RO 
review the Veteran's May through July 1962 assignment in 
Udorn, Thailand and his duties reportedly guarding the 
airstrip and storage units containing herbicides in light of 
the Department of Defense's inventory of herbicide operations 
in Thailand to determine possible exposure.  It was 
specifically stated that if this review did not confirm 
herbicide exposure, a request should be sent to the Joint 
Services Records Research Center for verification of the 
Veteran's potential herbicide exposure.  

While the case was in remand status, it was noted that the 
Department of Defense showed limited testing of herbicides 
was conducted in Thailand from April 2 through September 8, 
1964.  It was stated that based on the dates that the Veteran 
was in Thailand (May 25, 1962 to July 23, 1962) the evidence 
did not confirm exposure to herbicides.  However, the RO did 
not send a request to the JSRRC for verification of the 
Veteran's potential herbicide exposure as mandated by the 
Board.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Regarding the Veteran's assertions of Agent Orange exposure 
in Thailand, VA has developed specific procedures to 
determine whether a Veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) in Korea. VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), directs that a detailed statement of 
the Veteran's claimed herbicide exposure be sent to the 
Compensation and Pension (C&P) Service via e-mail and a 
review be requested of the inventory of herbicide operations 
maintained by the Department of Defense (DoD) to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, a request should then be sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 
2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  The Court has 
consistently held that evidentiary development procedures 
provided in the Adjudication Procedure Manual are binding.  
See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding 
that the Board failed to comply with the duty-to-assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by M21-1).  Thus, 
the Board concludes that this matter must be remanded, 
including for compliance with the procedures set forth in the 
VA Adjudication Manual.

Additionally in his March 2010 informal hearing presentation, 
the Veteran's representative has pointed out that the Veteran 
has stated in his February 2007 notice of disagreement that 
while he was in Thailand, he was assigned to a Marine unit 
that had assignments in Vietnam.  He reported that the VA has 
only addressed the herbicides used in Thailand and continued 
the denial.  He requested that the Board remand the issue to 
obtain unit records that may show service on the ground in 
Vietnam.  He stated that all avenues must be considered in 
the service connected claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's 201 file and his complete 
service personnel records, to include any 
orders or travel documents, from the 
appropriate facility.  The requests 
should continue either until the records 
are obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and any federal facility should provide a 
negative response if records are not 
available.  Then  send an inquiry to the 
U.S. Army Joint Services Records Research 
Center (JSRRC) ) (or any other official 
source/agency deemed appropriate) to 
provide any information that might 
corroborate the Veteran's alleged in-
service exposure to Agent Orange exposure 
from non-tactical, commercial use on the 
base from the Armed Forces pest 
Management Board (formerly, the Armed 
Forces Pest Control Board).  This should 
include an attempt to verify if the 
Veteran's unit at any time had 
assignments in Vietnam.  

If the RO/AMC is informed that additional 
information is needed from the Veteran to 
conduct a search for information that 
might corroborate his in-service exposure 
to Agent Orange, then the Veteran should 
be contacted and informed of the 
information needed.
The requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  If 
the RO is unable to locate those records, 
then a memorandum of the RO's efforts in 
attempting to obtain those records should 
be associated with the claims file.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2009); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


